Citation Nr: 0840848	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-39 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the effective date of February 1, 2003, the removal 
of the veteran's dependent spouse from his compensation award 
was proper.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
September 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which removed the veteran's dependent spouse from his 
compensation award, effective February 1, 2003.  

In September 2008, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  During the hearing, the veteran 
requested the record to be held open for 30 days, so that 
additional evidence could be submitted.  As of this date, no 
additional evidence has been received.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's divorce from his previous spouse, A.G., 
became final on January [redacted], 2003.  


CONCLUSION OF LAW

The veteran's dependent spouse was properly removed from his 
compensation award effective February 1, 2003.  38 U.S.C.A. § 
5112(b)(2) (West 2002); 38 C.F.R. §§ 3.500, 3.501 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

During the September 2008 hearing, the veteran testified that 
he promptly notified VA of his divorce from his previous 
spouse and should not be responsible for the overpayment 
created thereafter.  He explained that he divorced A.G. on 
January [redacted], 2003, and submitted a copy of the Decree of 
Dissolution of Marriage to the RO via fax on that same day 
and again on January 20, 2003.  The veteran asserts that the 
removal of the spouse from the compensation award, effective 
February 1, 2003, was not proper.  

The law provides for the rates of disability compensation, 
and for payment of additional compensation, for dependents of 
veterans who are at least 30 percent disabled.  38 U.S.C.A. 
§§ 1114(c), 1115, 1134, 1135 (West 2002).  In this case, the 
veteran is 90 percent disabled and is in receipt of a total 
disability rating based on individual unemployability.  

The effective date of a reduction of pension or compensation 
by reason of marriage, annulment or divorce on or after 
October 1, 1982, or death of a dependent of a payee shall be 
the last day of the month in which such marriage, annulment, 
divorce or death occurs.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. 
§§ 3.500, 3.501(d)(2).  

In November 2005, VA received notice from the veteran that he 
divorced his wife in January 2003 and subsequently remarried 
in August 2005.  On December 15, 2005, the RO removed the 
veteran's previous spouse, A.G., from his compensation award, 
effective February 1, 2003, thereby creating an overpayment.  

Throughout the pendency of this appeal, the veteran has 
consistently argued that he notified VA of his divorce by 
sending faxed copies of the divorce decree on January [redacted], 
2003, and on January 20, 2003.  He contends that the 
resultant overpayments were due to VA's failure to 
discontinue payments for his dependent spouse.  The Board 
acknowledges the veteran's contentions; however, without 
supporting documentation, these arguments are legally 
insufficient to invalidate the effective date for the removal 
of a spouse.  It is the responsibility of the recipient of VA 
benefits to notify VA of all circumstances which will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that his income or other circumstances which would 
affect his entitlement to receive, or the rate of, the 
benefit being paid.  See generally 38 C.F.R. § 3.660 (2008).

Because the precise date of the veteran's divorce from A.G. 
has been established, the law, at 38 U.S.C.A. § 5112 and 
38 C.F.R. §§ 3.500 and 3.501, mandates that the dependent 
spouse be removed from the veteran's compensation award 
effective the last day of the month in which the divorce 
occurred.  As the divorce became final on January [redacted], 2003, 
the Board finds that the establishment of an effective date 
of February 1, 2003, for the removal of a spouse from a 
compensation award is appropriate and proper.  

The United States Court of Appeals for Veterans Claims held 
that "in a case . . . where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law."  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Accordingly, the veteran's appeal is 
denied as a matter of law.  

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002 
& Supp. 2008), are not applicable to this claim because the 
appeal turns on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002).





ORDER  

The effective date of February 1, 2003, for the removal of 
the veteran's dependent spouse from his compensation award 
was proper.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


